                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN


  CHARLIE JAHNKE, JENNY JAHNKE
  and GLOBAL IMAGING ACQUISITIONS
  GROUP, LLC,                                                 Case No.: 18-cv-1972

                  Plaintiff,

          v.

  FREDERIC L. GORDON, GORDON+HOLMES,
  ANDREW G. NAGURNEY, ABC INSURANCE
  COMPANY and DEF INSURANCE COMPANY,

                 Defendants.


   PLAINTIFFS’ IN OPPOSITION TO DEFENDANTS’ MOTION FOR CHANGE OF
  VENUE AND IN OPPOSITION TO ENFORCE THE ARBITRATION AGREEMENT


       Plaintiffs, by their attorneys, Cade Law Group LLC, hereby respond to Defendants’

Motion to Transfer Venue. Defendants seek a motion to transfer venue to the United

States District Court for the Southern District of California. However, what Defendants

really seek is a motion to enforce the arbitration language in the Contingent Fee

Agreement (“Agreement”) between Plaintiff Global Imaging Acquisitions Group LLC

(“GIAG”) and Defendant Gordon+Holmes (“Law Firm”), not to actually transfer and litigate

this matter in the Southern District of California.

       Here, Defendants seek to require all three Plaintiffs to arbitrate their claims in

California before Judicate West. See Declaration of Nathaniel Cade, Jr. (“Cade Decl.”),

at Ex. A, at pp.2-3. A motion to enforce an arbitration agreement is reviewed under a

summary judgment standard. Tickanen v. Harris & Harris, Ltd., 461 F.Supp.2d 863, 866

(E.D. Wis. 2006)(citations omitted). Under a summary judgment standard, all facts,




          Case 2:18-cv-01972-PP Filed 01/21/19 Page 1 of 6 Document 14
evidence and inferences must be taken in a light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986); Equip, Inc. v. Smith-

McDonald Corp., 655 F.2d 115, 118 (7th Cir. 1981).

       I.      PLAINTIFFS CHARLIE JAHNKE AND JENNY JAHNKE ARE NOT
               PARTIES TO THE AGREEMENT AND DID NOT PERSONALLY
               CONSENT TO HAVE THEIR DISPUTE HEARD IN CALIFORNIA.

       There is no dispute that federal law strongly favors arbitration.1 However, lost in

Defendants’ motion to transfer venue is the fact that two of the Plaintiffs, Charlie and

Jenny Jahnke, and two of the defendants, Fred Gordon and Andrew Nagurney are not

parties to the Agreement. While this Court may presume that Defendants Gordon and

Nagurney agree to arbitrate, nowhere in the Agreement does it identify Charlie or Jenny

Jahnke as parties to the Agreement. Theoretically, the fact that the Jahnkes are not

parties to the Agreement should end the dispute and serve as a basis for denial of this

motion. Scheurer v. Fromm Family Foods LLC, 202 F.Supp.3d 1040, 1043 (W.D. Wis.

2016), citing Everett v. Paul Davis Restoration, Inc., 771 F.2d 380, 383 (7th Cir. 2014).

“However, the obligation to arbitrate a dispute is not always limited to those who have

personally signed an agreement containing such a[n arbitration] provision.” Scheurer, 202

F.Supp. at 1043, citing Everett, 771 F.2d at 383.

       The Supreme Court has held that “traditional principles of state law” govern

whether a contract that contains an arbitration agreement is enforceable against a non-


1
  But see Converting/Biophile Laboratories, Inc. v. Ludlow Composites Corp., 2006 WI App 187,
¶¶ 20-27, 296 Wis. 2d 273, 722 N.W.2d 633 for the proposition that the requirement to arbitrate,
as between GIAG and Law Firm, is not exclusive to the forums identified in the arbitration section
of the Agreement because the forum selection language is permissive as opposed to mandatory.
Here, Defendants do not dispute that this Court has jurisdiction over them. Defendants cannot
point to anything suggesting that Plaintiffs availed themselves and agreed to the jurisdiction of
the Southern District of California, to the San Diego Bar Association, the State Bar of California
or Judicate West.
                                                2

            Case 2:18-cv-01972-PP Filed 01/21/19 Page 2 of 6 Document 14
party. Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630-31, 129 S. Ct. 1896 (citations

omitted). Thus, the threshold question becomes whether Wisconsin law allow Defendants

to compel Charlie and Jenny Jahnke to arbitrate their disputes against Defendants? The

short answer is no.

       In Wisconsin,

       [a]n arbitrator's power to make an award is derived from and limited by the
       contract authorizing or requiring arbitration. City of Milwaukee v. Milwaukee
       Police Ass'n., 97 Wis.2d 15, 25, 292 N.W.2d 841, 846 (1980). It is axiomatic
       that the disputing parties must be bound by a contract to arbitrate before an
       arbitrator has any authority to act. Unless the parties agree to submit the
       issue of arbitrability to the arbitrator, this issue is a legal question to be
       resolved by the courts. Joint School Dist. No. 10 v. Jefferson Educ.
       Ass'n, 78 Wis.2d 94, 101-02, 253 N.W.2d 536, 540 (1977).

Scholl v. Lundberg, 178 Wis. 2d 259, 264, 504 N.W.2d 115 (Wis. Ct. App. 1993).

       Here, Defendants fail to put forth any evidence that the Jahnkes personally agreed

to arbitrate their disputes, as they are not parties to the Agreement, nor have Defendants

argued that any of the potential exceptions to permit enforcement of an arbitration

agreement against a third-party applies here.

       In addition, as noted, the Agreement fails to identify Defendants Fred Gordon or

Andrew Nagurney as parties to the Agreement. Instead, the Agreement only identifies

Law Firm and GIAG as the parties. Even if this Court were to determine that the dispute

between Law Firm and GIAG is arbitrable under the Agreement, the parties did not agree

that claims against Defendants Gordon and Nagurney are arbitrable, especially where

Law Firm is the drafter of the Agreement, not the Plaintiffs. Dieter v. Chrysler Corp., 2000

WI 45, ¶15, 234 Wis. 2d 670, 610 N.W.2d 832

       Finally, in order to enforce the Agreement, which was a contingent fee agreement,

it not only had to be in writing but also had to “signed by the client.” Wisconsin Supreme


                                             3

         Case 2:18-cv-01972-PP Filed 01/21/19 Page 3 of 6 Document 14
Court Rule 20:1.5(c)(“A fee may be contingent on the outcome of the matter for which the

service is rendered, . . . A contingent fee agreement shall be in a writing signed by the

client . . . .”). There is no California equivalent at the time this lawsuit was filed or when

the Agreement was entered into by Law Firm and GIAG.2 Here, neither Charlie Jahnke

nor Jenny Jahnke signed the Agreement, and thus, are not bound by such a contingent

fee agreement.

       II.      DEFENDANTS REPRESENTED JENNY JAHNKE IN THE FEDERAL
                LITIGATION WITHOUT A FEE AGREEMENT.

       In addition, Defendants terse factual recitation in their brief fail to raise a specific

point. Jenny Jahnke was personally sued in the Eastern District of Wisconsin by Keith

Rubenstein et al in a separate lawsuit, not the original lawsuit identified in the Agreement,

and Defendants represented Jenny Jahnke in that lawsuit. See Keith Rubenstein v.

Jennifer Jahnke, E.D. Wisconsin Case 2:14-CV-00648-LA (hereinafter, “Rubenstein

Litigation”), which was consolidated into the underlying litigation between Rubensetin and

GIAG in which Defendants represented GIAG and Jennifer Jahnke (Global Imaging

Acquisitions Group LLC v. Keith Rubenstein et al., E.D. Wisconsin Case 2:14-Cv-0635-

LA).

       In this lawsuit, Jenny Jahnke alleges that Defendants were negligent, among other

things, in their representation of her in the Rubenstein Litigation. However, no fee

agreement or agreement to arbitrate her potential malpractice claim exists nor did any of




2
 Prior to November 2018, California was the only state that did not follow the American bar
Association’s Model Rules and instead, followed its own disciplinary rules. See Cade Decl., Ex.
2 (“1992 California Rules of Professional Conduct”, which were in effect from September 14,
1992 to October 31, 2018).
                                               4

             Case 2:18-cv-01972-PP Filed 01/21/19 Page 4 of 6 Document 14
the Defendants request that Jenny Jahnke sign such an agreement. Thus, as noted

above, this should serve as another basis to deny the motion to arbitrate.

       III.      THE FEE AGREEMENT BETWEEN                    GLOBAL       IMAGING      AND
                 GORDON+HOLMES IS VOID AB INITIO.

       The Agreement is not your typical contingent fee agreement, in which a law firm

receives a stated percentage of the damages recovered as the lawyer’s fee, or

alternatively, one in which a law firm receives the higher of the damages or an attorney’s

fees recovered. No, the Agreement went much further than that. This Agreement provides

that GIAG and Law Firm are to split not only the damages recovered, but also any legal

fees recovered:




Cade Decl., at Ex. 1, at pp.1-2. Interestingly, the Agreement does not contain a choice of

law provision, but that is of no moment for this motion, as the result is the same.

       In Wisconsin, it is illegal to agree “to share a fee” with a client. Wisconsin Supreme

Court Rule 5.4(a)(“A lawyer or law firm shall not share legal fees with a nonlawyer . . . .”).

It also is illegal to share fees in California. See California Rules of Professional Conduct,

at Rule 1-320(a)(“Neither a member nor a law firm shall directly or indirectly share legal

fees with a person who is not a lawyer . . . .”); McIntosh v. Mills, 17 Cal. Rptr. 3d 66, 74-



                                              5

              Case 2:18-cv-01972-PP Filed 01/21/19 Page 5 of 6 Document 14
75 (Cal. Ct. App. 2004) See also American Bar Association Model Rules of Professional

Responsibility (“Model Rule”) at Rule 5.4(a).

       Law Firm violated SCR 20:5.4 and Rule 1-320(a) by drafting and entering into an

agreement with its client, GIAG, to share fees. That makes the Agreement void as a

matter of law (void ab initio), not voidable. And when confronted with a law that is void ab

initio, the proper step is to throw the contract out as if it never occurred. Laborers’s

Pension Fund v. A&C Environmental, Inc., 301 F.3d 768, 779 (7th Cir. 2002)(“Fraud in

the execution results in the agreement being void ab initio, whereas fraud in the

inducement makes the transaction merely voidable.”)(citations omitted). If the Agreement

is void ab initio, than that means that the agreement to arbitrate between Law Firm and

GIAG is unenforceable.

                                      CONCLUSION

       For the reasons stated herein, Plaintiffs request that the Court deny Defendants

motion to enforce the arbitration agreement, disguised as a motion to transfer venue, an

allow the parties to proceed to discovery. In the alternative, Plaintiffs Charlie Jahnke and

Jenny Jahnke request that there claims against Defendants be allowed to proceed in this

Court, as they are not signatories to the Agreement.

       Dated this 21st day of January, 2019.

                                          CADE LAW GROUP LLC


                                   By:    ________________________________
                                          Nathaniel Cade, Jr., SBN 1028115
                                          P.O. Box 170887
                                          Milwaukee, WI 53217
                                          (414) 255-3802 (o)
                                          (414) 255-3804 (f)
                                          nate@cade-law.com
                                          Attorneys for Plaintiffs
                                             6

         Case 2:18-cv-01972-PP Filed 01/21/19 Page 6 of 6 Document 14
